Citation Nr: 0319163	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-07 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left leg injury.

2.  Entitlement to service connection for residuals of a 
right thumb injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


REMAND

The veteran originally sought entitlement to service 
connection for residuals of a left leg injury in June 1987.  
His claim was denied by the RO in July 1987 and the veteran 
appealed.  The Board denied his claim in July 1988.  The 
veteran did not request reconsideration of the decision and 
it became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§  20.1100, 20.1105 (2002).  As a result, service connection 
for residuals of a left leg injury may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The veteran attempted to reopen his claim in May 2001 and 
submitted a number of private treatment records that detailed 
surgeries for a herniated nucleus pulposus in 1995.  He also 
submitted a claim for entitlement to service connection for 
residuals of a right thumb injury.

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), became effective during the pendency 
of this appeal.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date, November 9, 2000.  See 38 U.S.C.A. § 5107 note 
(West 2002).  VA has also issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001)  (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are not applicable in this case, 
the changes "merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45,629.

The veteran has not been informed of the VCAA, or the 
implementing regulations in this case.  Specifically, he has 
not been provided notice of the evidence necessary to 
substantiate his claims as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) (2002).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  Accordingly, the veteran should be informed of the 
specific evidence necessary to substantiate his attempt to 
reopen his claim for entitlement to service connection for 
residuals of a left leg injury and service connection for 
residuals of a right thumb injury.  He should also be 
afforded the necessary assistance as dictated by the VCAA and 
the implementing regulations.

The issue of what assistance must be provided to a claimant, 
under the VCAA, attempting to reopen a claim for service 
connection has not been settled by the Court.  However, the 
Court in Quartuccio stated that, upon remand, the Secretary 
was required to obtain the appellant's Social Security 
Administration records.  Id. at 187-189.  Thus, it would 
appear that there is some duty in cases involving claims to 
reopen.  In this regard, the Board notes that the veteran was 
treated at a VA facility in May 1987.  The treatment entry 
reported that the veteran was treated at a VA facility 
earlier in April 1987 and he was referred for 
electromyography (EMG) and nerve conduction velocity (NCV) 
studies.  The veteran also testified in July 2002 that he did 
undergo nerve testing at that time.  The April 1987 records 
and any possible test results are not associated with the 
claims file.  As it appears that these are VA records, an 
attempt must be made to obtain and associate them with the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The records take on additional importance in that the veteran 
was claiming that he suffered sciatica at the time of his 
claim in 1987 and subsequently underwent surgery to relieve 
sciatic pain in 1995.

The Board also notes that the veteran's service medical 
records (SMRs) document treatment for a right thumb injury, 
beginning in 1980, to include surgery.  The records show 
continued problems with the right thumb through 1982.  The 
veteran also submitted VA treatment records that reflected a 
finding of swelling of the right hand with a positive Tinel's 
sign at the site of the veteran's old injury.  He has also 
stated that he has continued to experience pain and lack of 
use of his right thumb ever since service.  In light of the 
above the veteran must be provided with a VA examination to 
evaluate whether there is any current disability associated 
with the right thumb and, if so, whether the disability 
related to service.  See Charles v. Principi 16 Vet. App. 
370, 375 (2002).

Consequently, given the need for further action before the 
Board may decide this appeal, the veteran's case is REMANDED 
for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran which have not been secured 
previously.  

3.  The veteran should be scheduled for a 
VA orthopedic examination.  The examiner 
should review the claims file.  All 
necessary tests should be conducted, 
including X-rays, etc., which the 
examiner deems necessary.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to provide an 
opinion as to whether there is any 
current disability involving the right 
thumb.  If a current disability exists, 
the examiner is further requested to 
provide an opinion as to whether it is at 
least as likely as not that the current 
disability is related to the veteran's 
military service, including events 
coincident therewith such as his in-
service injury and surgery.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After the veteran is given opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period allowed for response set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable, the case should be 
returned to the Board for further appellate review.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

